DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-12 are pending. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, Therefore, Claims 1, 2 and 4-12 are presented for examination.

Election/Restrictions
Applicant’s election of 
1. patient population: neutrophilic dermatosis, and include the election of pyoderma gangrenosum (PG),

2. SYK inhibitor: entospletinib, and

3. route of administration: oral administration

 in the reply filed on 07/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.
Applicant states that Claims 1, 4, 6-7, 10 and 12 read on the elected invention. The Examiner concludes that Claims 1, 2 and 4-12 encompasses the elected species. Therefore, Claims 1, 2 and 4-12 are examined.

Priority
This application is a National Stage application of International Application No. PCT/US2019/012280, filed January 4, 2019, which claims the benefit of U.S. Provisional Application No. 62/613,486, filed January 4, 2018.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 09/30/2020  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Objections
Claims 5-7, 11 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, Claims 5-7, 11 and 12 have not been further treated on the merits.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subject in need thereof" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This rejection can be obviated by amending the term “in a subject” in line 1 of Claim 1 to “in a subject in need thereof”.
The recitation of “Sweet’s syndrome (SW, acute febrile ND) in Claim 7 is indefinite because it is not clear whether the terms in the parentheses represent 2 conditions that together make up Sweet’s syndrome or whether the “SW” is an abbreviation for “Sweet’s disease” and “acute febrile ND” is another name for Sweet’s syndrome.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Di Paolo et al. (US 2015/0150881 A1).

Claimed invention
The claims are drawn to treating a PTPN6 deficiency (independent Claim 8) in a subject having a pathological process including neutrophilic dermatosis (independent Claim 1) such as pyoderma gangrenosum by administering  SYK inhibitor such as entosplentinib.

Claimed interpretation
The term “treating” within the context of the instant invention, means prevention or prophylaxis of the disease or disorder. Thus, it is clear that the invention encompasses embodiments that are so broad that the subject need not be inflicted with a disease or condition that is encompassed by the claims. Therefore, the mere administration of a SYK inhibitor to a subject would “treat” the claimed diseases.

Prior art
Di Paolo teaches the oral administration of entosplentinib to subjects who have cancer or who are at high risk of having cancer. See abstract; see also 0129,0172. Due to the definition provided for the term “treating” in the instant specification, Di Paolo anticipates the claims because the reference teaches administration of entosplentinib which would prevent PTPN6 deficiency in a subject having a pathological process including neutrophilic dermatosis such as pyoderma gangrenosum.

Claims 2 and 9 read on the invention, wherein the SYK inhibitor is a small molecule having a molecular weight of <500 kDa.  Entosplentinib has a molecular weight of 411.46 Da.

Claim 4 limits Claim 1 or Claim 2, wherein the pharmaceutical composition is administered orally.  Di Paolo teaches the oral administration of entosplentinib to subjects.

Claim 10 limits claim 8 or claim 9, wherein the SYK inhibitor is entospletinib.


While the claims encompass embodiments where the prophylactic or preventative administration of a SYK inhibitor to subjects without the claimed disease, for the sake of compact prosecution,  the following rejection is made where the claims are interpreted as requiring administration of a SYK inhibitor to a subject afflicted with a neutrophilic dermatosis

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (9/30/2020 IDS) in view of Ziarco Pharma. (9/30/2020 IDS).

Claimed invention
The claims are drawn to treating a PTPN6 deficiency (independent Claim 8) in a subject having a pathological process including neutrophilic dermatosis (independent Claim 1) such as pyoderma gangrenosum by administering  SYK inhibitor such as BAY 61-3606.

Prior art
Wu teaches that IL-17 has an important role in the immunopathogenesis of autoimmune diseases and spleen tyrosine kinase (SYK) is implicated as a crucial molecule in the signaling pathways of various immunerecepetors. See abstract. IL-17-producing cells recruited to the skin promotes progression of psoriasis, i.e., a neutrophilic dermatosis (ND). See abstract. Wu provides data that show IL-17A-induced CCL20 production depends on Syk-mediated NF-kB signaling pathway. See p. 495, left column, last par. Wu concludes that Syk is a therapeutic target for inhibition in the treatment of psoriasis. See p. 496, right column, first full par.; see also abstract.
While Wu suggests that one should look to target SYK for inhibition in order to treat psoriasis, Wu does not expressly exemplify the administration of a SYK inhibitor for the treatment of psoriasis.
However, the administration of SYK inhibitors in compositions for therapeutic treatment in humans was already known. For example, Ziarco invented novel substituted pyrimidine-5-carboxamides as spleen tyrosine kinase (SYK) inhibitors. See title. The compounds are used in humans to treat autoimmune diseases including psoriasis as an example of many other autoimmune diseases mentioned. See Claim 4, 7-8; see also col. 8:~44.
One of ordinary skill in the art would have found it obvious to treat a subject with psoriasis by administering a SYK inhibitor to the subject because Wu mentioned that SYK inhibition should be a strategy for treating psoriasis certain and Ziarco teaches that therapeutically effective amounts of a SYK inhibitor of can be administered to a human subject in order to treat a disease such as psoriasis. The artisan would have had a reasonable expectation of success that the SYK inhibitor would reduce the pathological effects of IL-17 on psoriasis. Given that Wu suggests targeting SYK for inhibition to treat psoriasis, one of ordinary skill in the art would have found it to be prima facie to treat psoriasis by administering a therapeutically effective amount of a SYK inhibitor.
Claims 2 and 9 read on the invention, wherein the SYK inhibitor is a small molecule having a molecular weight of <500 kDa.  Wu teaches BAY 61-3606 is a SYK inhibitor, and it has a molecular weight lower than 500 KDa. See p. 494, right column, last par.  The limitations of Claim 10 are also met because it mentions that the SYK inhibitor is BAY 61-3606.

Claim 4 limits Claim 1 or Claim 2, wherein the pharmaceutical composition is administered orally.  Ziarco teaches SYK inhibitors may be administered orally. See col. 19:~14.

No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629             

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629